DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed November 24th 2021, claims 1-20 are pending for examination claiming continuation-in-part, US applications 16/571,434, priority date and continuation, US application 15/445,692, priority date under 35 USC §120.
	By way of the present Amendment, claims 1-13, 17, and 20 are amended. No claim is canceled or added.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
6.	Claims 1-4, 6-7, 9, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, and in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and further in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky.
Claim 1
“a plurality of data sets comprised of data representing business activities arranged as a columnar array wherein each column is associated with a distinct source rule that applies to the column when it is used as a data source” Robertson [0314] discloses “[a]n entity-relationship (E-R) model is a data modeling technique that creates a graphical representation of entities and the relationships between entities within an information system… an E-R diagram, nodes 1700, 1702, 1704,and 1706 and 1708 represent entity classes for ‘Customers,’ ‘Accounts,’ ‘Account Service,’ Billing Address’ and ‘PendingOrders,’ respectively”; and Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” that are columnar data as claimed; database “tables” is also disclosed in
Robertson [0017], which inherently discloses “column”; and
	Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule;

“a plurality of factory rules, wherein a first factory rule of the plurality of factory rules processes data in one or more of the columns in response to a determination that all data required by the first factory rule is available for processing and the first factory rule restricts the processing of the data in the one or more columns prior to the determination” Truyen [0058] discloses “a patient care information system 301, which makes patient information 302 available via the hospital IT systems in an electronic format. The available patient information 302 may be accessed and processed using known data interoperability prototols”;

“processing additional data by a second factory rule of the plurality of factory rules causes the data required by the first factory rule to be available for processing; and the first factory rule and the second factory rule are structured to respectively process the data and the additional data in the hospital operations measurement and performance analysis factory” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”;

“a factory rules execution hierarchy that executes ready calc, flag, and lookup rules before executing ready link and ready plugin rules” Teplitsky [0049] discloses “user-defined mappings, rules and parameters have a higher priority than translation module-generated mappings, rules and parameters”; The above limitation is construed and cited as “calculation, flag, or lookup rules are executed before other rules”;

“measures rendering circuit that renders a subset of the analytic measures produced by applying the plurality of factory rules per the factory rule execution hierarchy to a portion of the plurality of data sets into a structured set of discrete panels” Truyen [0014] discloses “indication of completeness may comprise an indication of at least one patient information type lacking a corresponding patient information element. … additional exams are needed or which information has to be collected in order to complete the patient information necessary to apply the rule of the decision support system”,

“wherein the measures rendering circuit renders each analytic measure in the subset of the analytic measures in one panel in the structured set of discrete panels” Teplitsky Figure 4 depicts a data presentation table as the
claimed “discrete panels”.

Truyen, Robertson, and Teplitsky disclose analogous art. However, Truyen does not spell out the “columnar array” and “calc, flag, and lookup rules” as recited above. These features are disclosed in Robertson and Teplitsky respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Robertson and Teplitsky into Truyen to enhance its rule measurement functions.

Claim 2
“wherein an order in which factory rules are presented to the hospital operations measurement and performance analysis factory is independent of an order in which the presented factory rules are applied to the plurality of data sets” Truyen [0045] discloses “[t]he plurality of decision rules may be organized as a decision tree” and Truyen [0054] further discloses “a decision rule selector 1 for selecting an applicable rule to be used… if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 3
“wherein a factory rule is determined to be ready for execution by the factory rules processing facility when data that the execution of the factory rule requires is available in one or more of the plurality of data sets” Truyen [0054] discloses “apply the rules of the decision tree, based on the available patient information elements”.

Claim 4
“wherein the data is treated as available when at least one of the following conditions exist: (a) if it is determined only by application of source rules or (b) if it is generated by another factory rule the processing of which is complete for data that the factory rule requires” Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” are the recited data source rules depicts in Figure 5 as columnar array; and Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule.

Claim 6
“wherein the analytic measure rendering circuit is structured to facilitate rendering of the set of discrete panels, wherein a value of an analytic measure of the plurality is calculated for at least two different time frames and a comparison thereof is rendered in each discrete panel” Teplitsky Figure 4 depicts a data presentation table, which presents data comparison of internal and external identifiers.

Claim 7
“wherein the analytic measure rendering circuit indicates a visual order of factory measure presentation on a small
form factor electronic display” Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” are the recited data source rules depicts in Figure 5 as columnar array; and Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule.

Claim 9
“a measure-specific circuit generation facility that generates a circuit for executing a combination of source rules and factory rules on a subset of the plurality of data sets to produce a first measure, wherein the measure-specific circuit generation facility generates the circuit based on a data graph derived from the plurality of data sets” Truyen [0054] discloses “a decision rule selector 1 for selecting an applicable rule to be used…. if the plurality of decision rules is organized as a decision tree, the decision rule selector may start to automatically apply the rules of the decision tree, based on the available patient information elements…. the system may select a particular decision rule or decision tree, based on major events recorded in the patient information elements, such as being admitted to hospital, a recent operation, or an important medical diagnosis”.

Claim 20
Claim 20 is rejected for the rationale given for claim 1.

7.	Claims 5 and 14-17 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, and further in view of Bergsten et al. (US 2009/0144217), hereinafter Bergsten.
Claim 5
“wherein the factory rules that lack dependency on other factory rules are applied before applying factory rules
that have dependency on other factory rules” Bergsten [0009] discloses “determining a level of dependency of each rule in the set of rules; b) selecting a rule with the lowest dependency from the set of rules; c) firing the rule”.

Truyen, Robertson, Teplitsky, and Bergsten disclose analogous art. However, Truyen does not spell out the “factory rules lack dependency” as recited above. It is disclosed in Bergsten. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bergsten into Truyen to enhance its factory rule execution functions.

Claim 14
Claim 14 is rejected for rationale given for claims 1 and 5.

Claims 15-17
Claims 15-17 are rejected for the rationale given for claims 2-4 respectively.

8.	Claims 8 and 10-13 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, and further in view of Qureshi et al. (US 8,170,975), hereinafter Qureshi.
Claim 8
“wherein the order of factory rule execution further requires ready calc, flag, and lookup rules to execute before the ready link rules which execute before the ready plugin rules” Qureshi discloses “flag” in col.19 line 37, “apply a  ‘lookup’ table function to metric values” in col.25 lines 38-39, col.74 lines 20-21 discloses the “plugin” rule, and col.75 lines 6-7 discloses “provides links/references from rules to encoded rule-fragments as necessary for each rule”, and col.30-31 discloses the “calculation” rule; and Teplitsky [0049] discloses “user-defined mappings, rules and parameters have a higher priority than translation module-generated mappings, rules and parameters”, which indicates the rule priority settings.

Truyen, Robertson, Teplitsky, and Qureshi disclose analogous art. However, Truyen does not spell out the “calc, flag, lookup” rules as recited above. It is disclosed in Qureshi. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Qureshi into Truyen to enhance its data sets presenting functions.

Claim 10
“wherein the circuit generation facility generates the data graph as part of a process to create the circuit” Qureshi Figure 9 depicts graphs.

Claim 11
“wherein the measure-specific circuit generation facility selects among a plurality of factory rules of the plurality of factory rules based on an effectivity date associated with each factory rule of the plurality of factory rules and a circuit target date” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.

Claim 12
“wherein the circuit target date is the date on which the circuit is generated by the measure-specific circuit generation facility” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed
application”.
	Claim 12 is construed and cited as “the target date is the date on which the factory rule is processed” until rejections under 35 USC §112(b) are overcome.

Claim 13
“wherein the circuit target date is an effectivity date of the circuit generated by the measure-specific circuit generation facility” Qureshi col.12 lines 16-19 discloses “the problem detector 38 systematically analyzes some or all of the logic rules in accordance with schedules that are either preprogrammed or set by a system administrator of the managed application”.
Claim 13 is construed and cited as “the target date is an effectivity date” until rejections under 35 USC §112(b) are overcome.

9.	Claims 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Truyen et al. (US 2012/0150555), hereinafter Truyen, in view of Robertson et al. (US 2002/0188538), hereinafter Robertson, and in view of Teplitsky et al. (US 2005/0138004), hereinafter Teplitsky, and further in view of Bergsten et al. (US 2009/0144217), hereinafter Bergsten, and further in view of Qureshi et al. (US 8,170,975), hereinafter Qureshi.
Claim 18
“wherein a ready calc factory rule is applied before other factory rules” Qureshi col.49 line 64 discloses “confidence of a rule is a calculation based on the confidence values” and Teplitsky [0049] discloses “user-defined mappings, rules and parameters have a higher priority than translation module-generated mappings, rules and parameters”.

Truyen, Robertson, Teplitsky, Bergsten, and Qureshi disclose analogous art. However, Truyen does not spell out the “ready calc factory” as recited above. It is disclosed in Qureshi. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Qureshi into Truyen to enhance its data sets presenting functions.

Claim 19
“wherein a ready flag rule is applied after all ready calc rules have been applied per the generated circuit” Qureshi col.39 lines 26-31 discloses “[e]ach gate preferably also takes the confidence, contribution, and significance of all the input beads and calculates the confidence… when a bead is sent to a rule gate, there is a confidence, contribution, and significance value on that bead that represents those values for the entire rule” and Qureshi col.49 lines 63-65 also discloses “the confidence of a rule is a calculation based on the confidence values assigned to each predicate of the rule”.
	Qureshi disclosure shows that the calculation rule (of confidence) is applied before other rules as claimed, rules of flag for example.


Response to Arguments
10.	Applicant's arguments filed November 24th 2021 have been fully considered but they are not persuasive.
Teplitsky reference
Applicant argues that “neither Truyen nor Robertson nor Teplitsky, either alone or in combination, show, disclose, teach, or suggest each and every recitation of amended independent claims 1 and 20. … Truyen, Robertson, and Teplitsky fail to show, disclose, teach or suggest at least a first factory rule execution hierarchy that executes ready calc, flag, and lookup rules before executing ready link and ready plugin rules, as recited by amended independent claim 1, or the similar recitations of amended independent claim 20.”
Applicant further argues that “paragraph [0049] of Teplitsky teaches deciding which of a plurality of rules to apply. Such a vague teaching, however, fails to disclose the specific types of rules recited by amended independent claims 1 and 20, and the Office Action makes no attempt to explain how paragraph [0049] of Teplitsky could possibly disclose the specific rules and/or the specific order of executing said rules, as recited by amended independent claims 1 and 20.” Said arguments are not persuasive.
Ready Rules vs Rules
According to the Specification of the present invention, ready rules are “data is available can be processed.” (Paragraph [0106] of US 2020/0175451). Therefore, ready calc rule, ready flag rule, ready lookup rule etc. are construed and cited as calc rule, flag rule, and lookup rule and so on. Common known in the art, rules are set as computational algorithm and always ready. When both data and execution command received, rules are ready to execute.
Paragraph [0049] of Teplitsky is cited to show certain types of rules and parameters have a higher priority than other types of rules and parameters. The claimed calc, flag, lookup, link, and plugin rules are rules commonly utilized in data processing. For example, “lookup service” is spelled out in the cited Robertson reference and “lookup”, “flag”, “calculation”, “link”, and “plugin” are spelled out in the cited Qureshi reference. Some of these rules can certainly be set with higher priority over others. Applicant is herein advised to review the cited references in their entirety, not just the typed out exemplary portions.

Robertson reference
Applicant argues that “Truyen, Robertson, and Teplitsky also fail to show, disclose, teach, or suggest at least: … a columnar array, wherein each column is associated with a distinct source rule that applies to the column when it is used as a data source required by the first factory rule is available … Applicant has reviewed paragraph [0314] and submits there is no disclosure of anything connecting Robertson’s ‘entity classes’ to a columnar array as claimed each column gets its own rule”. Said argument is not persuasive because relating “tables” in a database is spelled out in Robertson. (Robertson ¶ [0017]) A table inherently indicates data arranged in rows and columns fashion. Applicant is once again advised to review the Robertson reference in its entirety.
Lastly, applicant argues that “Office Action further states paragraph [0228] of Robertson inherently discloses a column array and that paragraph [0558] of Robertson discloses a factory rule. Applicant submits the Office Action is cherry picking portions of the reference without consideration of relevant context expressed in the reference to shoehorn the reference onto Applicant’s claims. For example, the Office Action does not make any logical connection between the alleged inherent column in paragraph [0228] and the alleged factory rule in paragraph [0558].” Said argument is not persuasive.
Factory Rules vs Rules
Factory rules may be “measures defined by a person”; or 
Factory rules may be “automatically configured into a set of cohesive data processing hospital operations measurement and performance analysis factory data processing operations.” (Paragraph [0089] of US 2020/0175451)
In said paragraph, factory rules are a set of cohesive data processing “hospital operations measurement and performance analysis factory data processing operations”. However, the cohesive data processing “performance analysis factory data processing operations” is unclear. How do cohesive data process “performance analysis factory data processing operations”? Specifically, what is “performance analysis factory data processing operations”?
Accordingly, factory rules are either measures defined by a person, which are rules, or a set of cohesive data process hospital operations measurement, such as a calc rule may generate new data that may be added to one or more of the records in a data set applying one more mathematical expressions to data associated with existing rules in a data. (Paragraph [0090] of US 2020/0175451) In
other words, factory rules are data that can be applied back to the rules (i.e., feedback data).
	Robertson [0558] discloses a rule, i.e., a calculation, and data, i.e., a person’s experience level that “is modified according to the following formula: … a lot of credit the first time that person is successful, but less credit each time until the score is close to the maximum.” Robertson [0228] citation for claim 1 rejection is amended in the present Office action.

	Truyen reference
	Applicant argues that “Truyen, Robertson, and Teplitsky also fails to show, disclose, teach, or suggest at least: … a first factory rule of the plurality of factory rules processes data … the first factory rule restricts the processing of the data in the one or more columns prior to the determination…”.
Applicant further argues that “the Office Action appears to be replying on the term ‘interoperability protocols’, within ‘available patient information 302 may be accessed and processed using known data interoperability protocol…’ … Truyen is silent as to whether ‘interoperability protocols’ include restricting the processing of data in a columnar array.” Said arguments are not persuasive.
	Paragraph [0058] of Truyen is cited to show patient information has to be available before processing. It is also commonly known in the industry that no rules can be applied without data. The argued “interoperability protocols” feature of Truyen makes patient information available through different IT systems so that data can be “available” and the data process can therefore performed.
However, it is unclear what “restriction” function of the first factory rule is? Lack of description given in the Specification of the present application, the feature of “a first factory rule restricts other factory rules before determining data availability” is not cited. Still, it is unclear what the differences between the first restricting factory rule and the first ready factory rule are?

	Claim 2
	Applicant argues that “[w]hile page 4 of the Office Action states paragraph [0054] of Truyen discloses
the measurement and performance analysis factory, Applicant respectfully submits the Office Action is unclear as to what specifically is being cited as the measurement and performance analysis factory”. Said argument is not persuasive.
	Paragraph [0054] of Truyen is not cited for claim 2 preamble, which is amended into “hospital operations measurement and performance analysis factory.” Claim 2 preamble describes the application field of its recited technical feature. Claim 2 recites a feature that the presenting order of factory rules is different from the applying order of factory rules, which is disclosed in Truyen paragraphs [0045] & [0054].

	Claim 4
	Figure 5 and paragraph [0558] of Robertson are cited for rejecting claim 4. Applicant argues that “Fig. 5 and paragraph [0558], however, makes no disclosures that relate to this claim limitation and the Office Action does not even attempt to provide an explanation as to how the cited portions of Robertson, including the ‘GIB 510’, ‘DataBus 520’ and ‘MOC 530’, read on the claim. In other words, the Office Action is purely, and improperly, conclusory with respect to claim 4.” Said argument is not persuasive.
Claim 4 recites “the data is treated as available when at least one of the following conditions exist: (a) if it is determined only by application of source rules”, and Office action provides exemplary citations as “Robertson Figure 5 depicts the “data source rules” as claimed; the “GIB510”, “DataBus 520” and “MOC 530” are the recited data source rules depicts in Figure 5 as columnar array; and Robertson [0558] discloses “the MOC performs a simple calculation on the experience level of each person in the role played in the work group” a factory rule.
The “GIB510”, “DataBus 520” and “MOC 530” are clearly explained to be data source rules depicts in Figure 5. What further explanations applicant is looking for?

Claim 6
Applicant argues that “the decision tree in paragraph [0054] of Truyen as disclosing the rendering of discrete panels that depict comparisons of analytic measures calculated for at least two different time frames. Applicant, notes, however, there is simply no disclosure of discrete panels or rendering measures on panels in paragraph [0054] of Truyen, nor comparisons of analytic measures calculated for two different time frames.” Said argument is not persuasive.
It is noted that the claimed “discrete panels” capable of depicting “comparisons of analytic measures calculated for at least two different time frames” is not described in any of the preferred embodiments and is only mentioned in the Summary section of the Specification of the present invention, also not described in any of the claimed priority documents. Accordingly, said feature is cited as “a data presentation table” similar to the claimed “discrete panels” and is depicted in Teplitsky Figure 4.

	Claim 9
	Applicant argues that “paragraph [0054] [of Truyen] is silent with respect to a circuit for executing a combination of source rules and factory rules on a subset of the plurality of data sets to produce a first measure, or a data graph derived from the plurality of data sets.” Said argument is not persuasive.
	Again, like claim 6, the feature claimed in claim 9 is repeated in the Summary section of the Specification of the present invention without given any preferred embodiment description. Said argued feature is also not mentioned in any of the priority document. Combining source rules with factory rules and deriving data from a data graph are unknown. Accordingly, decision rules in a decision tree is cited.
	Claim 10
	Applicant argues that “Office Action cites paragraph [0544] of Robertson as disclosing generating a data graph derived from a plurality of data sets in the factory rules. Paragraph [0544] of Robertson, however, contains no disclosure of generating a graph, let alone the one derived from a plurality of data sets in the factory rules.” Said argument is not persuasive because the claimed feature is disclosed in Qureshi Figure 9.

	Claims 8 & 18
	Applicant argues that “the Office Action construes these claims as ‘calculation, flag (mapping), and lookup rules are executed without other rules support. … This interpretation is inappropriate … Nothing in claim 8, or the similar recitations of claim 18, suggests the notion of ‘[executing rules] without other rules support.’ Rather, claims 8 and 18 recite specific execution orders of types of rules.” Accordingly, exemplary prior art citations for claims 8 and 18 rejections are amended in the present Office action.

	Claim 11
	Applicant argues that “Office Action cites Qureshi’s disclosure of analyzing rules in accordance with schedules that are either programmed or set by a system administrator as disclosing the recitation of this claim. Claim 11, however, recites selecting factory rules based on effectivity dates associated with the factory rules and a circuit target date. A disclosure of a schedule for analyzing rules does not disclose effectivity dates of the rules nor a circuit target date.” Said argument is not persuasive.
	Another feature without embodiment description is recited in claim 11. Although, claim 11 recitations are repeated in the Summary section of the Specification of the present invention, it is unclear what exactly the claimed “effectivity date” of each of the rule is? The “circuit target date” used for rule selection is also unknown. It is particularly unclear how to select rules based on a rule’s effectivity date.
	In fact, the “effectivity date” of a rule and “target date” are described for a “lookup rule” in paragraph [0093] of US2020/0175451, “… Lookup rules can also access an ‘effective date range’ for each entry in the lookup table. Therefore, if a preferred mapping between an index and a description in the lookup table changes over time, the effective date range values in a lookup tale entry can reflect that change ... The effective date range may be matched to a target date range for the execution of the hospital operations measurement… a target date may be predefined, may be calculated by a factory rule, may be referenced in the processed record, and the like”.
The effective date is apparently not for selecting a factory rule and not for all the ready rules or factory rules. Accordingly, “analyzing rules in accordance with schedule” is cited in the present Office action for claim 11 and its dependent claims 12 and 13 until further clarification received.

	Claim 19
	Applicant argues that the “cited portion of Qureshi concerns logic gates with no specific disclosure of a flag rule or ready calc rules, let alone applying the ready flag rule after all ready calc rules have been applied. Applicant notes the Office Action does not provide any explanation as how the disclosed logic gates read on the recitations of claim 19.” Said argument is not persuasive because applicant obviously did not carefully read the claim 19 rejection.
	Explanation for claim 19 rejection is thus copied as follows. “Qureshi disclosure shows that the calculation rule (of confidence) is applied before other rules as claimed, rules of flag for example.”

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175